Mr. Justice Bean
delivered the opinion.
There are substantially three defenses set up in the answer: (1) That what plaintiffs designate as the eastern or McCall branch of Buck Creek is not a natural water course; (2) that their cause of suit is barred by the statute of limitations; and (3) that the defendants are entitled by prior appropriation to all the water that will flow within the banks of Buck Creek at the alleged point of division, when the banks are maintained at a uniform height.
The question as to whether there ever was a natural stream of water flowing from the land of defendants down to the land of plaintiffs is difficult to solve from the testimony in the record. The evidence upon that point is conflicting and unsatisfactory. Many of the witnesses testified with a map or plat before them, to which they and counsel referred, pointing out and designating certain places thereon; and, while testimony so taken is intelligible to the persons present, it is not always so to an appellate court, compelled to rely upon the record. Mr. Moore, however, a surveyor and engineer of intelligence, who made a careful survey about the time the suit was begun, testified that he found a small ditch or channel, about two feet wide and two feet deep, leading from the rock dam east for about nine chains, when it disappeared, and the water spread out over the defendants’ meadow in a pond or swale some four chains wide and a few inches deep; that about five chains further east the water, or a portion of it, gathered into another *53ditch or channel, perhaps a foot wide, which continued for 4% chains, when it again spread out over the meadow in a shallow pond or pool five or six chains wide. About eleven chains further east there was another channel, two feet deep and four feet wide, formed abruptly, which continued down to the county road that leads north through the center of section 4. He gave no testimony as to the condition of the country from that point on down to the plaintiffs’ land, but the county surveyor, called by them as a witness, testified that there was a well-defined channel leading from the county road down through the east half of section 4 to the plaintiffs’ land. Whether such a water course can be denominated a “natural stream, ’ ’ within the meaning of that term as applied to riparian rights, or whether it is to be considered as a mere break in the bank or high-water channel, is involved in considerable doubt.
But it is not necessary to decide that question, as the evidence clearly shows defendants’ right by prior appropriation to such of the water as would naturally flow from Buck Creek through the ditch or channel described. The land now owned by them was formerly swamp or overflowed land, granted to the state by congress in 1860. About the year 1877 one M. P. Martin made application to the state to purchase the land, and received a certificate therefor., which, in January, 1885, he assigned and transferred to W. C. Martin, to whom the state made a deed the same year. At the same time the deed was made, and for some time prior thereto, the latter Martin was and had been in possession of the premises, which he had inclosed, and on which he was using the water flowing in Buck Creek in the necessary irrigation of the same. The land now owned by the plaintiffs was then unoccupied public land, be- . longing either to the state or the general government. The evidence shows that the earliest possible settlement thereon or acquisition of any rights thereto by any of plaintiffs’ predecessors in interest was in July or August, 1886. Martin’s occupancy of and title to his land was therefore prior in time to any rights acquired by the plaintiffs or their predecessors. *54The evidence also shows that he had diverted all the waters of the so-called eastern or McCall branch by means of a sod or dirt dam at the head of the alleged channel prior to 1886, which he used in irrigating his land, and that such use was continued by the defendants after they purchased the property down to 1900, when they put in the rock dam. Mr. Egan, a witness for the plaintiffs; stated that he was acquainted with the Martin land in 1876; that Martin had a dam in the bank of Buck Creek at the point where the rock dam was subsequently located, and used the water of the stream in irrigating the land belonging to him below that point. Warren Duncan, another witness for plaintiffs, testified that Martin had a dam at the same place in 1887, when he sold to the present defendants; that the dam was constructed of dirt and manure, and that it prevented any of the water from going east; and that he saw Martin use the water for irrigating purposes. James Sullivan said that he knew the Martin land in 1873 and 1874, and saw the dam in Buck Creek while Martin owned and was in possession of the land; that the dam was higher than the creek bank, and was at the same place where the rock dam was afterward constructed. George C. Duncan testified that he was on the land in 1881 or 1882, and that Martin showed him a sod dam he had put in to keep the water from flowing east toward the property now owned by the plaintiffs; that in the spring of 1901 witness was up to the rock dam, and it was at the same place where he saw the sod dam in 1881 or 1882. The witnesses Hayes, McLin, and Wallace, testified to substantially the same facts. S. A. D. Porter stated that Martin irrigated his land in section 4 from 1881 to 1886 with water from Buck Creek; that during that time he maintained a dam in the east bank of the stream, and no water went down toward McCall’s; that without such dam he could not have used the water for irrigation; and that it was constructed and maintained for that purpose. The defendants both testified that from 1887, when they purchased from Martin, down to 1900; they continued to maintain the dam in the bank of the stream the samé as Martin had done prior to that time, and that the rock dam built in 1900 was at *55the same place and no higher than the sod dam previously maintained by them and Martin. None of this evidence is controverted, so we have as an established fact in the case that from 1874 or 1875 down to the time the rock dam was constructed by the defendants, in 1900, the defendants and their predecessors in interest continuously maintained a dam at the head of the so-called eastern or McCall branch of the stream, sufficient to turn all the water down the main stream that would otherwise naturally flow out through such alleged channel or branch; that by means of such dam the defendants and their predecessors in interest were enabled to and did use the water for irrigating purposes and for the successful cultivation of their land.
1. The water was thus diverted and applied to a useful purpose, and this constitutes an appropriation, within the meaning of the doctrine of prior appropriation. The method by which it was diverted or appropriated is not material. ‘£ The true test of appropriation of water, in its legal aspect, ’ ’ says Mr. Long, “is the successful application of the water to the beneficial use designed; the method of diverting or carrying it or of making the application being wholly immaterial. It is not even necessary that ditches be used. Thus, if a dam or other contrivance will suffice to turn the water from the stream, and moisten the lands sought to be cultivated, this is sufficient, although no ditch be needed or constructed”: Long, Irr. § 49. And in Thomas v. Guiraud, 6 Colo. 530 (which was cited with approval by this court in Nevada Ditch Co. v. Bennett, 30 Or. 59, 45 Pac. 472, 60 Am. St. Rep. 77 and note), it is said by Mr. Justice Helm, in speaking on this question, that “If a dam or contrivance of any kind will suffice to turn water from the stream and moisten the lands sought to be cultivated, it is sufficient, though no ditch is needed or constructed. Or if land be rendered productive by the natural overflow of the water thereon, without the aid of any appliances whatever, the cultivation of such land by means of the water so naturally moistening the same is a sufficient appropriation of such water, or so much thereof as is reasonably necessary for such use. The true test *56of appropriation, of water is the successful application thereof to the beneficial use designed, and the method of diverting or carrying the same, or making such application, is immaterial. ’ ’
In making the diversion or in conducting the water appropriated, use may be made of dry ravines or natural depressions, and, indeed, a natural stream may 'be so used: Simmons v. Winters, 21 Or. 35 (27 Pac. 7, 28 Am. St. Rep. 727); Pomeroy, Rip. Rights, § 48; Butte C. & Ditch Co. v. Vaughn, 11 Cal. 143 (70 Am. Dec. 769); Richardson v. Kier, 37 Cal. 263. So that Martin and the defendants are not prevented from acquiring the right to the use of the water by prior appropriation merely because they used a part of the natural channel of Buck Creek to convey the water diverted by them from the so-called eastern or McCall branch. All that is necessary to make a valid appropriation is that there be an actual diversion of the water from the natural channel or other source of supply, with an intent to apply it to some beneficial use, followed by an actual application to the use designed within a reasonable time: Low v. Rizor, 25 Or. 551 (37 Pac. 82); Nevada Ditch Co. v. Bennett, 30 Or. 59 (45 Pac. 472, 60 Am. St. Rep. 777 and note). The appropriation depends upon the actual capture of the water and its application to some useful or beneficial purpose, and not upon the mode or method by which the appro'priation or diversion is made. If one prevents a stream from overflowing its banks at the low places by means of dams or dilies., or by the same means prevents the water from flowing out through a natural channel or depression leading off from the main stream, thus confining it to the channel and conveying it down to his land below, where he uses it for necessary and reasonable irrigation, his acts will amount to as valid an appropriation of the water so diverted or confined as if he had in fact conducted it to his land through an artificial ditch or conduit. By the construction and maintenance of a dam at the point where plaintiffs allege that the stream divides, Martin and his successors in interest manifested an unmistakable intent to take and use the water which otherwise would have gone down the alleged'eastern channel, and, as they succeeded *57in applying the water to the use designed, there was such an appropriation as is contemplated by law.
2. Nor is it material, so far as the rights of the parties to this suit are concerned, whether others had acquired rights to the use of the water of the stream, either by appropriation or as riparian proprietors, prior and superior to those of the defendants. The foundation of the doctrine of prior appropriation of water is, prior in time, prior in right, and therefore he whose appropriation is first in time acquires rights against subsequent appropriators, locators, or grantees, to the extent of his appropriation. The waters of a natural stream are subject to successive appropriations, and, so long as the subsequent appropriators do not injure or impair the rights of those prior to them, they may use as much water as they choose. There may thus be numerous and different appropriators of the waters of the same stream; the rights of each depending, as against the others, on the date or time of his appropriation. One who acquires rights subsequent to another cannot question the prior appropriate!’’s right to the amount of water actually diverted and used by him on the ground that such an appropriation may interfere with some one else’s rights. The validity of such an appropriation as against subsequent owners does not depend upon, and is not affected by, the fact that there may be prior vested rights on the stream, either above or below: Simmons v. Winters, 21 Or. 35 (27 Pac. 7, 28 Am. St. Rep. 727); Carson v. Gentner, 33 Or. 512 (52 Pac. 506, 43 L. R. A. 130); Browning v. Lewis, 39 Or. 11 (64 Pac. 304); Long, Irr. § 52; Kinney, Irr. § 181; Saint v. Guerrerio, 17 Colo. 448 (35 Pac. 335, 31 Am. St. Rep. 320); Creek v. Bozeman Waterworks Co. 15 Mont. 121 (38 Pac. 459.) “Priority of appropriation, where no other title exists,” says Mr. Chief Justice Lewis, in Proctor v. Jennings, 6 Nev. 83 (3 Am. Rep. 240), “undoubtedly gives the better right. And the rights of all subsequent appropriators.are subject to his who is first in time. But others coming on the stream subsequently may appropriate and acquire a right to the surplus or residuum, so the rights of each successive per*58son appropriating water from a stream are subordinate to all those previously acquired, and the rights of each are to be determined by the condition of things at the time he makes his appropriation. So far is this rule carried that those who were prior to him can in no way change or extend their use to his prejudice, but are limited to the rights enjoyed by them when he secured his. Nor has any one the right to do anything which will, in the natural or probable course of things, curtail or interfere with the prior acquired rights of those either above or below him on the same stream. The subsequent appropriator only acquires what has not been secured by those prior to him in time. But what he does thus secure is as absolute and perfect, and free from any right of others to interfere with it, as the rights of those before him are secure from interference by him. ’ ’
Decided 80 March, 1903.
3. And so it was held in the recent ease of Browning v. Lewis, 39 Or. 11 (64 Pac. 304), that a defendant whose rights were inferior and subsequent to the plaintiff’s could not question the latter’s use of the waters of a stream on the ground that others may have a right thereto superior to that of the plaintiff. The rights of the parties to this suit must be determined, therefore, with reference to the priorities as between themselves, without regard to the rights of persons not parties to the suit, and who, of course, cannot be affected in any way by the decree. From this point of view, and under the law and the facts, we are of the opinion that the defendants have shown a prior right by appropriation, as against the plaintiffs, to the use of the water claimed by them, and may maintain a dam in the stream at the height of the present rock dam for the purpose of diverting the same. For these reasons, the decree of the court below will be reversed, and the complaint dismissed.
Reversed.